DILLON, Circuit Judge.
The petition is sufficient, as against the objection urged on the demurrer. The ground of the action is the negligence of the city. Considering the nature of the street, the character of the excavation. which could not be suddenly made, and the express allegation of carelessness, the petition alleges facts showing a prima facie liability on the part of the defendant. In what cases, in an action of this kind, knowledge by the defendant, of the defect, is essential to liability therefor, we need not discuss. Demurrer overruled.